Citation Nr: 0022913	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-41 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for hepatitis B, 
currently evaluated as 10 disabling.

2. Entitlement to an increased rating for a right knee 
disability, currently evaluated 
as 10 percent disabling.

3. Entitlement to an increased rating for a left knee 
disability, currently evaluated 
as 10 percent disabling.

4. Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972 and from June 1975 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

An RO decision in August 1996 increased the rating for the 
veteran's hepatitis from zero percent to 10 percent.  As the 
10 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In the August 1996 decision noted above, the RO assigned an 
effective of July 12, 1995 for the 10 percent rating for the 
veteran's hepatitis.  The RO indicated at that time that the 
latter date was the day of receipt of the veteran's reopened 
claim.  However, the RO subsequently determined that the 
veteran had timely appealed its November 1993 decision 
denying a compensable rating for hepatitis.  (See RO letter 
to veteran dated September 8, 1998.)  Hence, the issue of an 
earlier effective date for a 10 percent rating for hepatitis 
is raised by the record.  This matter is referred to the RO 
for appropriate action.

The Board further notes that the RO initially determined that 
its November 1993 decision denying service connection for a 
low back disorder had become final because the veteran had 
failed to submit a timely substantive appeal.  Accordingly, 
the RO adjudicated the veteran's subsequent claim as an 
application to reopen a claim for service connection for a 
low back disorder.  However, as noted above, the RO then 
determined that the veteran did file a timely substantive 
appeal to the November 1993 decision.  (See RO letter to 
veteran dated September 8, 1998.)  Thus, the issue remains 
entitlement to service connection for a low back disorder.  
As the RO did adjudicate the claim on a de novo basis, and 
the veteran was furnished with the appropriate law and 
regulations (see November 1993 decision and statement of the 
case issued in April 1994), the RO's subsequent styling of 
the issue as whether new and material evidence had been 
submitted to reopen the claim was harmless error. 


FINDINGS OF FACT

1.  The veteran's diastolic blood pressures are predominantly 
below 110, and his systolic blood pressures are predominantly 
below 200.

2.  The veteran's hepatitis is not manifested by more than 
minimal liver damage, and it has not necessitated dietary 
restriction or any other therapeutic measures, before or 
since July 12, 1995.

3.   There is no competent medical evidence of a nexus 
between a current low back disorder and any incident of 
active service.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for the veteran's 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(1997 and 1999).
2.  The schedular criteria for a rating in excess of 10 
percent for hepatitis B have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (1999).

3.  The veteran's claim of entitlement to service connection 
for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107a (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA outpatient treatment records and VA 
examination reports, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Hypertension

Service connection for hypertension was established by rating 
decision dated April 1983 and a 10 percent rating was 
assigned.  That rating has continued until this time.

VA outpatient treatment notes cover the period from October 
1988 to February 1999.  The veteran's blood pressure was 
recorded on many occasions during that period.  This medical 
evidence includes numerous blood pressure readings, some of 
which were normal, and many others that were elevated.  The 
veteran was hospitalized in December 1988 for uncontrolled 
hypertension.  It is apparent that his blood pressure was 
treated with some success as a reading of 110/70 was obtained 
upon physical examination, and it was noted that other 
diastolic readings from 90 to 100 were recorded.  However, 
other medical records show elevated readings in the late 
1980s and early 1990s, including 186/128 in October 1988, 
152/110 in January 1989, 160/110 in February 1990, 160/110 
and 180/120 in March 1990, 180/110 in May 1990, 184/120 and 
194/130 in July 1990, 180/110 in September 1990, 190/130 and 
170/104 in October 1990, 170/104 in December 1990, 160/120 in 
May 1991, 190/130 in October 1991, and 162/108 in January 
1992.  

In May 1991, the veteran was again diagnosed with 
hypertension and he was on medication.  In March 1992, the 
veteran's blood pressure was 140/102.  There are also several 
readings of record from 1993, including a reading of 110/76 
in August and 110/80 in October when his hypertension was 
deemed well controlled by medication.

Numerous blood pressure readings obtained between 1993 were 
either normal or only slightly elevated, a few showed 
diastolic readings of 110 or higher.  At a VA examination 
conducted in September 1993, the veteran's blood pressure 
while standing was 118/70, 118/68 while sitting, and 110/60 
supine.  The examiner indicated that the veteran was on three 
medications to control the hypertension and that the blood 
pressure on sitting, standing and reclining were normal. 

In January 1995, the veteran's blood pressure reading was 
130/88.  A reading of 108/87 was indicated in October when 
the veteran reported to refill his prescription for 
hypertension medication.  In October 1996, the veteran's 
blood pressure was 168/112 and in November of that year, the 
reading was 122/88.  In December, the reading was 138/86. 

In June 1996, the veteran underwent further VA examination.  
At that time, the veteran's blood pressure was taken several 
times.  His right arm sitting results were 130/90 and 120/90.  
His right arm lying flat was 110/80, his right arm standing 
was 114/86.  His left arm sitting was 118/80.  He was 
diagnosed with hypertension in satisfactory control on the 
date of examination on medication.   

In January 1998, the veteran was noted to be hypertensive and 
a reading from February 1998 was at 140/90.  In August 1998, 
the reading was 142/90 and in February 1999, the reading was 
164/116.

On a January 1999 examination, the veteran's sequential blood 
pressure readings were 150/86, 150/88 and 152/90.  He was 
diagnosed with hypertension.

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1999).

It is the decision of the Board that the veteran's blood 
pressure readings warrant no more than a 10 percent 
evaluation under the old criteria because his diastolic 
pressure has not been predominantly over 110, nor is rating 
in excess of 10 percent evaluation under the new criteria 
because his diastolic pressure has not been predominantly 
over 110 and his systolic pressures have been consistently 
well under 200.  The Board is cognizant of the many diastolic 
readings of greater than 110 reported in the late 1980s and 
early 1990s.  However, this was during an approximately three 
year period before the 1993 VA compensation examination, 
which was ordered just prior to the November 1993 RO decision 
that denied the veteran's claim, and the 1993 examination, 
and all subsequently dated medical evidence, clearly shows 
that the veteran's blood pressure was brought under 
relatively good control, albeit with several medications, as 
there are numerous blood pressure readings dated from 1993 to 
1999 that were either normal or only slightly elevated; there 
were only two diastolic readings above 110 and no systolic 
readings above 200.  The most recent VA compensation 
examination revealed no hypertensive sequelae; it was 
specifically noted that there were no funduscopic findings 
consistent with hypertensive disease or uncontrolled 
hypertension.  For the period of time in question, the 
veteran's diastolic readings were not predominantly greater 
than 110, and his systolic pressure was not predominantly 200 
or greater.

Hepatitis B

Service connection for the veteran's hepatitis B was 
established by rating decision dated April 1983.  At that 
time, the disease was largely asymptomatic and a 
noncompensable evaluation was assigned.  This evaluation was 
continued until a 10 percent evaluation was assigned during 
this appeal.  

Upon VA examination on September 29, 1993 VA, the veteran's 
hepatitis B was noted in the veteran's history and the 
examiner indicated that there were elevated liver function 
enzymes and a history of serum hepatitis and alcohol use.  
The examiner then stated that "all these things could 
elevate [the veteran's] liver function test and the liver was 
not enlarged or tender on examination."

VA outpatient treatment records dated in October 1995 show 
that the veteran's constipation and gastritis resolved with a 
high fiber diet.

An echogram of the veteran's liver taken in October 1996 
indicated that the liver parenchyma appeared normal with no 
focal lesion or abnormal regions of echogenicity.  The common 
bile duct was within normal limits and there was no 
dilatation of the intrahepatic biliary tree.  The gallbladder 
appeared normal and portions visualized on the pancreatic 
head were unremarkable.  The impression was a normal right 
upper quadrant.  In another treatment note, the hepatitis B 
was diagnosed along with a two-year history of constipation.  
Finally, in December 1998, the veteran was noted to have 
chronic active hepatitis B.

On VA examination conducted in July 1996, the veteran's 
history of Hepatitis B was noted, with no chronic liver 
disease on the physical examination.  However, the examiner 
did note that the veteran's hepatitis B antigen was positive, 
confirming the hepatitis B infection.  Constipation was also 
noted.  Liver function studies were slightly elevated.

The most recent VA examination was completed in January 1999.  
At that time, the veteran denied any vomiting, hematemesis or 
melena.  He also indicated that he was not receiving ongoing 
treatment for the hepatitis.  The veteran denied any 
abdominal pain but did admit to frequent constipation 
requiring laxative usage for a daily bowel movement.  He 
admitted to generalized weakness, fatigue and anxiety and 
indicated that he had previous liver damage from the 
Hepatitis B.  He was diagnosed with late acute or chronic 
Hepatitis B with low infectivity and negative liver enzymes.  

Hepatitis B is evaluated for rating purposes under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  That code provides that 
healed nonsymptomatic hepatitis warrants a noncompensable 
evaluation.  The next higher 10 percent evaluation is for 
assignment with evidence of demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent disability 
evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency (than the next higher 
evaluation) but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation is 
contemplated with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.

The September 1993 VA examination revealed elevated liver 
function enzymes. The examiner indicated that, while the 
liver was not enlarged on physical examination, the veteran's 
history of serum hepatitis could have elevated the liver 
enzymes.  The July 1996 VA examiner specifically noted that 
there was no chronic liver disease on physical examination, 
although some of the liver function studies were borderline 
high, and the most recent VA compensation examination showed 
no sign of liver damage with normal liver function studies.  
The relevant medical evidence also shows mild 
gastrointestinal disturbance.  Thus, while there is some 
medical evidence of minimal impairment of liver function and 
mild gastrointestinal disturbance, such is contemplated by 
the current 10 percent rating.  The Board finds that the 
veteran's hepatitis B is not manifested by fatigue, anxiety, 
more than minimal liver damage, and it has not necessitated 
dietary restriction or any other therapeutic measures.  Thus, 
a rating in excess of 10 percent is not warranted.  There 
continues to be some indication of gastrointestinal 
complaints; it is not clear that such symptoms continue to be 
due to hepatitis but, even assuming that this is the case, in 
the absence of medical evidence showing secondary fatigue, 
anxiety, or the need for dietary restriction or some other 
treatment, a rating in excess of 10 percent for hepatitis is 
not warranted.   

To conclude the increased ratings section of this decision, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Outpatient VA records show that he was 
working in 1998 and able to walk four miles every night as a 
security guard.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and 
claims for increased ratings for hypertension and hepatitis B 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Service Connection

The veteran claims that service connection is warranted for a 
low back.  He has indicated that he had a spinal tap in 
service when undergoing knee surgery and that he has had 
problems ever since.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records do not show a low back 
disability.  The records contain reference to the veteran's 
left lateral meniscectomy in December 1971, but back pain was 
not noted at that time.  Further, while the veteran did 
report back pain in April 1975, an x-ray examination was 
normal.  

Since service, the veteran has undergone several VA 
examinations and has sought VA and private treatment.  In 
March 1983, the veteran's back was found to be "clear" on 
VA examination.  There was also no indication of a back 
disorder on a December 1988 discharge summary from VA 
hospitalization.  
VA outpatient records covering the period from November 1988 
to February 1999 show that the veteran complained of low pain 
in November 1988 and that he again had back complaints in 
February to April 1992.  At that time he indicated his back 
pain had existed for 21 years.  He was diagnosed with 
degenerative joint disease on several occasions.  In May 
1998, the veteran reported low back pains as he was involved 
in a vehicular accident earlier that day.  X-rays showed 
degenerative changes at the L5-S1 disc.  

On a September 1993 VA examination report, the veteran was 
diagnosed with minimal arthritis of the lumbosacral spine and 
was tender in the right sacroiliac area.  X-rays showed mild 
degenerative changes.  

A private physician in May 1995 also diagnosed the veteran 
with degenerative disc disease although there was no mention 
of a relationship between the disease and service.  
Similarly, the veteran was diagnosed with degenerative joint 
disease of the lumbosacral spine, especially at L5-S1 on a VA 
examination in June 1996.  This examiner also addressed the 
issue of whether the back disorder was related to service.  
The examiner wrote that a knee condition could predispose 
someone to development of a back injury but that the medical 
evidence of record did not indicate that the veteran's knees 
gave while lifting or that the veteran sustained an injury to 
his back due to his knees.  The examiner also indicated that 
no altered gait was seen on the veteran so the back disorder 
would not be related to the knee disabilities in that way.  
Finally, the examiner indicated that he had "no knowledge of 
a relationship between spinal anesthesia and subsequent 
degenerative change."

In the veteran's January 1999 VA examination, the examiner 
found no abnormalities of the back or spine and that the 
spinous process was not painful to palpation.  The peripheral 
nervous system was also intact.  X-rays revealed lumbar 
spondylosis.

It is the decision of the Board that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for a low back disorder.  There is ample evidence 
that the veteran has a current low back disorder, but there 
is no competent medical evidence linking such to service.  In 
fact, the medical evidence finds no link between the 
veteran's current disorder and any incident of service.  The 
Board notes that the veteran has reported chronic low back 
pain since service, however, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App.  134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause of a back disorder, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App.  379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for hepatitis 
B is denied.

Entitlement to service connection for a low back disorder is 
denied.

                                 
                                                           
REMAND

Service connection for both the left and right knee 
disabilities was established by rating decision dated April 
1983.  Ratings of 10 percent were established for each knee, 
and those evaluations have continued since that time.
Upon a September 1993 VA examination, the examiner found that 
x-rays showed no abnormality of the left knee.  The veteran's 
range of motion on the left was extension to 0 degrees and 
flexion to 125 degrees.  He was diagnosed with status post 
arthrotomy of the left knee with probable partial lateral 
meniscectomy with no evidence of residuals.  Similarly, his 
right knee was also assessed at that time.  X-rays were again 
normal and extension was at 0 degrees while flexion was at 
130 degrees.  He was diagnosed with status post arthrotomy of 
the right knee with probably partial medial meniscectomy with 
no evidence of residuals.


VA x-ray examinations of the veteran's knees in June 1996 
were reported to show significant degenerative changes since 
the previous examination.  There was joint space narrowing 
bilaterally with the left greater than the right.  There was 
also bilateral joint effusion. 

The veteran underwent a VA examination in January 1999.  At 
that time, he described instability and giving way of his 
bilateral knees.  He also complained of locking of the knees, 
easy fatigability, lack of endurance and intense pain.  He 
did not use crutches, a brace, a cane or corrective shoes.  
The range of motion of the left knee was flexion to 20 
degrees with pain, but he had 130 degrees with more 
aggressive flexion.  Similarly, on the right he could flex to 
20 degrees with pain but 130 degrees could be obtained with 
aggressive flexion.  Extension on both sides was 0 degrees.  
There was no edema, instability, tenderness, redness, heat or 
abnormal movement noted although bilateral crepitans was 
elicited on flexion and extension.  The veteran's gait was 
normal.  The examiner added that while the veteran complained 
of pain on motion at 20 degrees, the veteran was observed in 
the waiting room with both legs crossed without apparent 
difficulty and that he was able to maintain a full sitting 
position with no elicitation of pain.  X-rays of the knees 
were reported to show mild degenerative change (a small 
osteophyte in the tibial spine and lateral aspect of the 
tibial plateau) on the left and a normal knee on the right.  

The veteran has been assigned 10 percent evaluation for each 
knee, respectively, pursuant to the criteria set out in 
4.71a, Diagnostic Code 5259.  That code provides that a 
maximum rating of 10 percent is applicable in cases where the 
semilunar cartilage has been removed and is symptomatic.  As 
the veteran has the highest evaluation under that rating, the 
Board also considers application of other applicable 
Diagnostic Codes.

The Board notes that, while the evidence is conflicting, 
there is x-ray evidence of bilateral knee arthritis or 
degenerative changes.  While service connection is not 
currently in effect for arthritis of either knee, it is the 
Board's judgment that the issue of service connection for 
bilateral knee arthritis, to include secondary service 
connection (38 C.F.R. § 3.310(a) (1999)), is raised by the 
record.  The Board further finds that the service connection 
issues are intertwined with the issues of ratings in excess 
of 10 percent for each knee.  That is, the issues are 
"inextricably intertwined" with the increased rating issues 
that are currently in appellate status and they must be 
formally adjudicated by the RO.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

It is pertinent to note that, when there are radiologic 
findings of arthritis, a veteran whose knee disability is 
evaluated under Diagnostic Code 5257 (or 5259) is also 
entitled to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in a 
compensable loss of motion, or to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPCGPREC 9-98.  
The Board further observes that painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating even though there is 
no actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  If service connection is granted 
for arthritis of either knee, the RO must take the cited 
legal authority into consideration in determining whether the 
veteran is entitled to a separate compensable rating for 
arthritis of each knee with painful motion or limitation of 
motion.  However, as explained below, as the degree of 
limitation of knee motion is not clear from the record, 
additional development is warranted.
In evaluating the severity of the veteran's bilateral knee 
disorder, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities, as well 
as the application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The most recent 
VA compensation examination showed that the veteran was only 
able to flex his knees to 20 degrees before he experienced 
pain; he had 130 degrees of flexion of each knee with more 
aggressive flexion.  However, the examiner also noted that, 
while the veteran complained of pain on motion at 20 degrees, 
he was observed in the waiting room with both legs crossed 
without apparent difficulty and that he was able to maintain 
a full sitting position with no elicitation of pain.  This 
latter observation obviously raises some suspicion about the 
finding of bilateral pain at 20 degrees of flexion.  It is 
the Board's judgment that the veteran should be afforded 
another VA compensation examination to determine the range of 
motion of both knees, to include whether pain, weakened 
movement, excess fatigability, flare-ups of pain, or 
incoordination results in any additional limitation of 
motion.  It is essential that the examination adequately 
portray the degree of functional loss.  38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca, supra. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
bilateral knee disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner for his or 
her review in conjunction with the 
examination.  The examination should 
include full range of motion studies for 
the knees, as well as any other tests 
that are deemed appropriate.  The 
presence or absence of instability, 
subluxation, and locking of each knee 
should be noted.   The orthopedic 
examiner should also determine whether 
each knee exhibits any weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain and/or flare-ups of pain 
results in additional functional 
impairment of either knee.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The orthopedic examiner must also 
determine whether the veteran has 
arthritis of either knee (the X-ray 
evidence on file is somewhat conflicting) 
and, if so, whether it is at least as 
likely as not that the arthritis is due 
to any incident of service or was caused 
or aggravated by the veteran's service-
connected postoperative meniscectomies of 
the knees.  If it is determined that the 
veteran's arthritis is not linked to 
service and was not caused or aggravated 
by the service-connected the service-
connected postoperative meniscectomies of 
the knees, the examiner, to the extent 
that is possible, should distinguish 
between limitation of motion due to the 
veteran's service-connected postoperative 
meniscectomies of the knees from any 
limitation of motion due to nonservice-
connected knee pathology. 

2.  When the development requested above 
has been completed, the RO should 
adjudicate the intertwined issues of 
service connection for arthritis of the 
right and left knees, and readjudicate 
the issues of increased ratings for the 
veteran's right and left knee disorders. 

If the full potential benefits are not granted to the 
veteran, the RO should furnish him and his representative 
with a supplemental statement of the case and they should be 
given the opportunity to respond thereto before the case is 
returned to the Board for appellate review.

The purpose of this remand is to obtain additional relevant 
medical evidence.  The Board intimates no opinion as to the 
ultimate determination to be made in this case. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

